DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/283,092 filed 02/22/2019, Amendment after Final filed 05/27/2022 and Telephone interview on 05/31/2022.
Claims 1-9, 12, 14-17, 19-20 remain pending in the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 05/27/2022, with respect to claims 1-9, 12, 14-17, 19-20 have been fully considered and are partly persuasive.  

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amanda Jackson (Registration No. 77,549) on 05/31/2022.
6.	The application has been amended as follows: 
To Claims
Claim 1 line 5 after “converter,” insert --wherein the first switch and the second switch are coupled to a first terminal of the inductor and the third switch and the fourth switch are coupled to a second terminal of the inductor,--   
Claim 7 line 12 after ‘Inductor” insert --,wherein the first switch and the second switch are coupled to a first terminal of the inductor and the third switch and the fourth switch are coupled to a second terminal of the inductor--    

Allowable Subject Matter
7.	Claims 1-9, 12, 14-17, 19-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: the prior art of record does teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claims, such as: multifunctional controller operatively coupled with a plurality of switches that are arranged with a resistor and an inductor to define a buck-boost converter, wherein the first switch and the second switch are coupled to a first terminal of the inductor and the third switch and the fourth switch are coupled to a second terminal of the inductor … independently controlling each of the plurality of switches via the switch commands to regulate power transfer between the battery pack and the external bus; and controlling third switch, and the fourth switch to operate as an ideal diode prevent current flow into the battery pack during a discharge-only operation among all limitations of claim 1 as currently written; a plurality of switches, wherein each of the plurality of switches is independently controllable via one or more switch commands from the multifunctional controller, wherein the multifunctional controller is configured to control first switch, the second switch, the third switch, and the fourth switch to operate as an ideal diode to prevent current flow into the battery pack during a discharge-only; an inductor, wherein the first switch and the second switch are coupled to a first terminal of the inductor and the third switch and the fourth switch are coupled to a second terminal of the inductor; and a resistor, wherein the inductor, the resistor, and the plurality of switches are arranged to define a buck-boost converter to selectively regulate power transfer between the battery pack and the external bus among all limitations of claim 7 as currently written.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Xing et al. (US Patent Application Publication 20090033293) discloses A voltage converter including a capacitive voltage divider combined with a buck converter and battery charger. The converter includes four capacitors, a switch circuit, an inductor and a controller. The capacitors form a capacitor loop between an input node and a reference node and include a fly capacitor controlled by the switch circuit, which is controlled by a PWM signal to half the input voltage to provide a first output voltage on a first output node, and to convert the first output voltage to the second output voltage via the inductor (Abstract), including  power circuit 500 including a voltage converter 501 and including combined battery charger functions. The voltage converter 501 is similar to the voltage converter 100 and includes electronic switches Q1-Q4, the capacitors CO, C1, C2, CA, and the inductor L coupled in substantially the same manner (paragraph [0033], Fig. 5), but lacks  specific arrangements of steps/elements in the manner recited in the instant claims, such as: multifunctional controller operatively coupled with a plurality of switches that are arranged with a resistor and an inductor to define a buck-boost converter, wherein the first switch and the second switch are coupled to a first terminal of the inductor and the third switch and the fourth switch are coupled to a second terminal of the inductor … independently controlling each of the plurality of switches via the switch commands to regulate power transfer between the battery pack and the external bus; and controlling third switch, and the fourth switch to operate as an ideal diode prevent current flow into the battery pack during a discharge-only operation among all limitations of claim 1 as currently written; a plurality of switches, wherein each of the plurality of switches is independently controllable via one or more switch commands from the multifunctional controller, wherein the multifunctional controller is configured to control first switch, the second switch, the third switch, and the fourth switch to operate as an ideal diode to prevent current flow into the battery pack during a discharge-only; an inductor, wherein the first switch and the second switch are coupled to a first terminal of the inductor and the third switch and the fourth switch are coupled to a second terminal of the inductor; and a resistor, wherein the inductor, the resistor, and the plurality of switches are arranged to define a buck-boost converter to selectively regulate power transfer between the battery pack and the external bus among all limitations of claim 7 as currently written. The Prior art Din et al. (US Patent Application Publication 20170163160) discloses A modular battery array includes a plurality of battery modules, wherein Each of the plurality of battery modules includes a plurality of battery cells electrically coupled in series and at least one switching power converter for balancing energy stored in the plurality of battery cells of the battery module (Abstract), wherein The term “switching power converter” in this document refers to a device which transfers power by causing at least one switching device to repeatedly switch between its conductive and non-conductive states to charge and/or discharge an energy storage device, such as an inductor or capacitor (paragraph [0018]), and wherein a controller 306 in battery module 300 causes each switching power converter 302 to transfer energy between its two respective battery cells 202, so that switching power converters 302 are collectively capable of shuffling energy up and down battery cells 202 as necessary to balance energy stored in battery cells 202 (paragraph [0024]), and wherein  Inductor 412 is electrically coupled between switching node 414 and second terminal 404 (paragraph [0025]) , but lacks  specific arrangements of steps/elements in the manner recited in the instant claims, such as: multifunctional controller operatively coupled with a plurality of switches that are arranged with a resistor and an inductor to define a buck-boost converter, wherein the first switch and the second switch are coupled to a first terminal of the inductor and the third switch and the fourth switch are coupled to a second terminal of the inductor … independently controlling each of the plurality of switches via the switch commands to regulate power transfer between the battery pack and the external bus; and controlling third switch, and the fourth switch to operate as an ideal diode prevent current flow into the battery pack during a discharge-only operation among all limitations of claim 1 as currently written; a plurality of switches, wherein each of the plurality of switches is independently controllable via one or more switch commands from the multifunctional controller, wherein the multifunctional controller is configured to control first switch, the second switch, the third switch, and the fourth switch to operate as an ideal diode to prevent current flow into the battery pack during a discharge-only; an inductor, wherein the first switch and the second switch are coupled to a first terminal of the inductor and the third switch and the fourth switch are coupled to a second terminal of the inductor; and a resistor, wherein the inductor, the resistor, and the plurality of switches are arranged to define a buck-boost converter to selectively regulate power transfer between the battery pack and the external bus among all limitations of claim 7 as currently written.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
06/04/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851